Citation Nr: 1434692	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-46 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a back disability, claimed as a low back condition and lumbosacral strain.  

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" (VBMS) and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran sustained an injury to the thoracic spine during active service. 

2.  The Veteran did not sustain an injury to the low back or lumbosacral region during active service.  

2.  The Veteran's currently-diagnosed lumbosacral strain is not causally or etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for a back disability, claimed as a low back condition and lumbosacral strain, are not met.  38 U.S.C.A. §§ 1110, 5103(a), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial favorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of the award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely letter dated in January 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for a back condition, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The January 2008 notice also included provisions for a disability rating and for the effective date of the claim.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, a VA examination report from March 2008, private treatment records, a lay statement from the Veteran's military superior, and the Veteran's statements.  

The Veteran was afforded an opportunity for a VA medical examination in connection with his claim for service connection for a back disability in March 2008.  38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312.  The Board finds that the March 2008 examination is adequate with regard to the claim for service connection for a back disability.  The opinion expressed within the examination report considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for a back disability has been met.  38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. 103.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service; and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.  

In this case, lumbosacral strain is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA examiner or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

When all the evidence is assembled, VA is responsible for determine whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for a Low Back Disability Analysis

The Veteran contends that the current back disability, claimed as a low back condition and lumbosacral strain, is directly related to an injury incurred in service.  Specifically, he reports initially injuring his back in August 1969 while lifting a heavy weight.  The Veteran also reports recurrent back pain since leaving service.  

After a review of all the evidence of record, lay and medical, the Board first finds that the Veteran has a current disability of the lumbosacral region.  Private treatment records from December 2007 indicate a diagnosis of a lumbosacral strain.  Additionally, in the March 2008 VA examination report, the Veteran was diagnosed with a chronic lumbosacral strain.  

The Board next finds that the Veteran sustained an injury to his thoracic spine during active service.  In several lay statements, the Veteran reported injuring his back in August 1969 while pulling a heavy weight out of the ground.  Additionally, the Veteran submitted a lay statement from the Veteran's military supervisor, which corroborated the Veteran's statements.  Both the Veteran's statements and the statement from the Veteran's supervisor are consistent with the Veteran's service treatment records that describe the Veteran's in-service injury.  An August 26, 1969 service treatment record documented an in-service injury of the thoracic spine region while lifting a heavy log, and the Veteran was subsequently hospitalized.  An orthopedic consultation record also dated August 26, 1969, indicated that the Veteran complained of pain about the sixth thoracic vertebra that radiated around to the front of the chest bilaterally, and diagnosed the Veteran with a muscle strain.  Upon discharge from the hospital on September 7, 1969, the Veteran was diagnosed with an acute strain to the thoracic spine.  The Veteran's December 1969 service separation examination also noted the Veteran's hospitalization.  While the December 1969 service separation examination report noted hospitalization for lumbosacral pain, the Board finds the contemporaneous service treatment records, which noted injury to the thoracic spine, to be more accurate in the description of the location of the Veteran's injury.  The December 1969 service separation examination report further noted that the Veteran did not have any current complaints of pain or functional limitations related to his injury, and he did not present with any abnormal findings related to the spine upon physical examination.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently-diagnosed lumbosacral strain is not related to his service.  The Veteran contends that he has experienced recurrent episodes of back pain that have persisted since injuring his back while on active duty, and has provided private treatment records and examination reports from private treatment providers between 2004 and 2007 in support of his claim, which have been associated with the file.  

The earliest reference in these records to a back condition following service separation, however, is from a July 2004 private treatment record, almost thirty-five years after discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  The July 2004 private treatment record indicated that the Veteran presented with low back pain lasting for five days, and also indicated that while the Veteran reported a history of previous episodes of back pain, none of the prior episodes were as severe as the contemporaneous one.  In addition, while all of the Veteran's private treatment records, taken together, note symptoms of, treatment for, and diagnosis of a lumbar and/or lumbosacral condition, such records do not relate the current diagnosis of a lumbosacral strain to any injury, disease, or event in service.  In fact, these records attribute the Veteran's then-current symptomatology to more contemporaneous events (e.g., the July 2004 record reported a non-specific and atraumatic twisting mechanism of injury, and a December 2007 record reported the Veteran injured his back at work several months prior).  Further, the Veteran has provided private treatment records dating as far back as 1997 for an unrelated condition from the same physician he sought treatment from in July 2004, with no mention of a back disability.  See Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (citing Fed. R. Evid. 803(7)).  Cf. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of notation in a record may be considered if it first shown that the record is complete and also that the fact would have been recorded had it occurred).  

In March 2008, the Veteran underwent a VA examination for his claimed back disability.  The VA examiner noted the Veteran's history of onset and report of symptomatology, the Veteran's current complaints and functional limitations, as well as the Veteran's post-service vocational requirements.  The VA examiner also noted review of the Veteran's service treatment records and post-service treatment records by private physicians as provided by the Veteran.  

Upon physical evaluation, the VA examiner noted normal range of motion for the thoracolumbar spine and no pain with movement with repeated testing.  The VA examiner noted pain with palpation of the lumbar spine, but no pain with palpation in the thoracic region.  The VA examiner diagnosed the Veteran with a chronic lumbosacral strain.  The examiner opined that the Veteran's current lumbosacral strain was unrelated to his thoracic strain in service and is "more likely than not secondary to the normal aging process and his prolonged employment in a boxing factory requiring repetitive heavy lifting."  The VA examiner further opined that there was no aggravation of the Veteran's lumbar spine as a result of his thoracic strain in service.  

The Veteran also submitted a March 2009 statement from Dr. E.C., the medical director at the private clinic where the Veteran sought treatment.  In this statement, Dr. E.C. reported that the Veteran underwent treatment for acute flares of chronic back pain.  Dr. E.C. commented on the Veteran's reported onset of injury and current symptomatology, as well as on the treatment received by the Veteran.  Dr. E.C. then concluded that "the events and symptoms [the Veteran] describes from the incident in Vietnam were likely a contributing factor in his current back symptoms."  

In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993), the Court stated:

The probative value of medical opinion evidence is based on the medical expert's personal knowledge of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown. 7 Vet. App. 429, 433 (1995).  The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.  

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiner and whether or not, and the extent to which, the examiner reviewed prior clinical records and other evidence.  Gabrielson, 7 Vet. App. at 40.  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean, 13 Vet. App. at 448-49.  

While the Board acknowledges that review of the claims file is not required, a medical examiner's review of the claims file may heighten the probative value of an opinion, as the claims file generally contains all documents associated with a veteran's disability claim, including not only medical examination reports and service treatment records, but also correspondence, raw medical data, financial information, RO rating decisions, Notices of Disagreement, material pertaining to claims for conditions not currently at issue, and Board decisions disposing of earlier claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Here, the Board has taken the medical opinions, both favorable and unfavorable to the Veteran's claim, into consideration and finds that the opinion provided by the March 2008 VA examiner is more probative than that provided by the private physician, Dr. E.C.  

The March 2009 opinion from Dr. E.C. submitted by the Veteran appears to provide positive support for his disability claim; however, the Board finds the rationale behind this opinion to be insufficient.  While Dr. E.C. reviewed the relevant in-service treatment records, his conclusory statement provided no rationale or basis for his medical opinion, and is of no probative value.  See Miller, 11 Vet. App. at 348 (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  Additionally, Dr. E.C. did not address other treatment records that indicated post-service injuries to the Veteran's spine.  Further, Dr. E.C.'s opinion does not include any current objective clinical data that support his conclusion, nor is it clear from the opinion whether the physician personally examined the Veteran.  Dr. E.C. was merely identified as the medical director at the clinic where the Veteran sought treatment, and not necessarily the Veteran's treating physician.  Finally, Dr. E.C.'s opinion did not address additional contributing factors, such as age-related changes or the Veteran's post-service employment, and their significance, if any, to the Veteran's current disability.   

In contrast, the March 2008 VA examiner's opinion was supported by a detailed rationale.  The March 2008 examiner reported a thorough history of the onset of the Veteran's complaints and symptomatology, information regarding the Veteran's functional limitations, and objective clinical data.  Additionally, the examiner reviewed the Veteran's claims file as well as private medical records in developing his opinion on etiology.  In short, the Board finds that the VA examiner's medical opinion evidence is based on a more comprehensive review of the Veteran's medical history and considered the Veteran's additional risk factors for injury.  As such, the VA examiner's opinion is more probative than the opinion given by Dr. E.C.

The Board acknowledges the Veteran's assertion that his current back disability is related to service.  The Board recognizes that lay witnesses may, in some circumstances, opine of questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d at 1372).  In this case, however, the cause of the Veteran's current back disability involves complex medical etiological questions because it pertains to the origin and progression of the Veteran's back condition.  The Veteran is competent to relate symptoms of a back condition that he experienced at any time, including pain, but he is not competent to opine on whether there is a link between the current back condition and service because such a conclusion regarding causation requires specific, highly specialized medical knowledge and training that the Veteran is not shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (noting that an ACL tear injury is medically complex); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis).  As such, the Board affords the Veteran's lay assertions regarding etiology of the current back disability little probative weight.  

Based on the above, the Board finds that the weight of the competent and credible evidence is against a finding of a relationship between the Veteran's current back disability, claimed as a low back condition and lumbosacral strain, and military service.  The March 2008 VA examination and opinion therein are competent and probative medical evidence and are supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence, reviewed the medical records and available service treatment records, including the Veteran's own reported history and complaints, and fully articulated the opinion; therefore, the Board finds that the weight of the lay and medical evidence of record is against a finding of a relationship between the current lumbosacral strain and service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a back disability, claimed as a low back condition and lumbosacral strain, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a back disability, claimed as a low back condition and lumbosacral pain, is denied.  


REMAND

With regard to the claim of service connection for tinnitus, the Board notes that following the denial of service connection for this claim in June 2013, the Veteran filed a Notice of Disagreement in August 2013 (both located in VBMS).  To date, a statement of the case has not been issued as it relates to this issue.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the issue of service connection for tinnitus is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to service connection for tinnitus.  The issue should be returned to the Board only if a timely substantive appeal is received.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


